Title: From Thomas Jefferson to Job Palmer, 18 January 1824
From: Jefferson, Thomas
To: Palmer, Job


Sir
Monto
Jan. 18. 24.
I thank you for the copy of the 1st No of the American magazine which you have been so kind as to send me. I have long withdrawn from the reading of newspapers, magazines & all periodical publicns. I read but a single newspaper. and I must pray you to excuse me from giving any opn as to the merits of the publicn: not as implying any disapprobn but that the giving an opn of books is what I uniformly decline: having neither time talents nor taste for the office of a reviewer. the public must judge for themselves whether the work is to their liking & will doubtless do it justice by a ready purchase. wishing it success I salute you respectfully.Th: J.